DISMISSED and Opinion Filed June 16, 2022




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00254-CR

                   EX PARTE RYLNEL MAURICE PRINCE

               On Appeal from the 422nd Judicial District Court
                          Kaufman County, Texas
                   Trial Court Cause No. 21-50438-422-F

                        MEMORANDUM OPINION
                   Before Justices Molberg, Reichek, and Garcia
                            Opinion by Justice Reichek
      Rylnel Maurice Prince appeals the trial court’s determination to not reduce his

pretrial bail. We dismiss the appeal for want of jurisdiction.

      The record shows appellant’s original counsel filed an application for writ of

habeas corpus seeking a reduction in his $150,000 bail. Original counsel withdrew

from representation before the trial court ruled on the application and a second

counsel was appointed. On November 2, 2021, appellant’s second appointed counsel

filed another application for writ of habeas corpus seeking a reduction in bail. On

December 15, 2021, the trial court conducted a hearing on appellant’s writ

application. At the conclusion of the hearing, the trial court left appellant’s $150,000

bond unchanged. The trial court documented its oral ruling with a written order
signed and filed on December 15, 2021. No timely appeal was taken from the trial

court’s order.

      Subsequently, appellant’s second counsel was permitted to withdraw from

representation and, after a brief period of representation by a public defender,

appellant began representing himself. Appellant has filed six applications for writ of

habeas corpus, none of which appear to be have been taken up by the trial court.

There are no written orders addressing any of the pro se habeas applications.

      The record further shows appellant filed a “notice of appeal for bond

reduction” on March 8, 2022, and a “notice of appeal for bail reduction” on March

24, 2022. Only the second notice of appeal was forwarded to this Court.

      To appeal a trial court ruling denying habeas relief, an appellant must timely

file a sufficient notice of appeal. See TEX. R. APP. P. 25.2(b). To be timely filed, the

notice of appeal must be filed within thirty days after the day the trial court enters

an appealable order. See TEX. R. APP. P. 26.2(a)(1); Rodarte v. State, 860 S.W.2d

108, 110 (Tex. Crim. App. 1993). An appealable order is entered when the trial court

signs a written order. See State v. Sanavongxay, 407 S.W.3d 252, 259 (Tex. Crim.

App. 2012); Rodarte, 860 S.W.2d at 110; State ex rel. Sutton v. Bage, 822 S.W.2d

55, 57 (Tex. Crim. App. 1992) (orig. proceeding).



      In this case, appellant’s notices of appeal were filed too late to appeal the trial

court’s December 15, 2022 written order denying habeas relief. See TEX. R. APP. P.

                                          –2–
26.2(a)(1); Rodarte, 860 S.W.2d at 110. There are no written orders ruling on any of

appellant’s pro se habeas applications. Thus, the Court does not have jurisdiction

over the appeal. See Sanavongxay, 407 S.W.3d at 259.

      By letter issued April 18, 2022, the Court informed appellant that it questioned

its jurisdiction over the appeal. The Court’s letter warned that it might dismiss the

appeal for want of jurisdiction after May 9, 2022 unless either a supplemental clerk’s

record was filed showing the trial court had ruled on one of appellant’s pro se

applications for writ of habeas corpus or appellant filed a letter brief showing the

Court has jurisdiction over the appeal. To date, no supplemental clerk’s record

containing a final order has been filed, and appellant has not filed a letter brief

explaining any basis for the Court to exercise jurisdiction.

      Concluding we lack jurisdiction, we dismiss the appeal.




                                            /Amanda L. Reichek/
                                            AMANDA L. REICHEK
220254f.u05                                 JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)




                                         –3–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

EX PARTE RYLNEL MAURICE                      On Appeal from the 422nd Judicial
PRINCE                                       District Court, Kaufman County,
                                             Texas
No. 05-22-00254-CR                           Trial Court Cause No. 21-50438-422-
                                             F.
                                             Opinion delivered by Justice
                                             Reichek. Justices Molberg and
                                             Garcia participating.

      Based on the Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered this 16th day of June, 2022.




                                       –4–